[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATION OF FACTS
Petitioner Cedric Edwards and Respondent, by and through undersigned counsel, hereby stipulate as follows:
  1. Petitioner was the defendant in the Judicial District of New Haven, docket number CR91-338610, where, after successfully appealing his original conviction, he was convicted following retrial of Manslaughter in the First Degree in violation of Connecticut General Statutes § 53a-55 (a)(2).
CT Page 11478
  2. Petitioner was sentenced on November 6, 1996, by the court (McMahon, J.) to a total effective sentence of nineteen years two months.
3. Petitioner is currently incarcerated as a result of this conviction.
  4. The incident underlying Petitioner's conviction occurred on February 25, 1991.
  5. The Connecticut Board of Parole has advised Petitioner that, pursuant to Connecticut General Statutes §§ 54-125a, 54-125b, and 54-125c, he is not eligible for parole until he has served not less than 85% of his definite sentence imposed by the court.
6. Petitioner's 85% eligibility date is on or about September 29, 2008.
7. Petitioner's 50% eligibility date is on or about January 13, 2002.
WHEREFORE, the parties respectfully request that this court enter judgment in accordance with this stipulation.
  CEDRIC EDWARDS                            JOHN ARMSTRONG, COMMISSIONER PETITIONER                                RESPONDENT
  JUDITH M. WILDFEUER                       STEVEN R. STROM Deputy Assistant Public Defender          Assistant Attorney General Office of the Chief Public Defender       Office of the Attorney General Habeas Corpus Unit                        100 Sherman Street 2275 Silas Deane Highway                  Hartford, CT 06106 Rocky Hill, CT 06067